Citation Nr: 1107214	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than November 9, 2005, 
for the grant of an evaluation of 100 percent disabling for 
asthma.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

In a November 2001 rating decision, the RO, in part, denied 
entitlement to an evaluation in excess of 30 percent disabling 
for asthma and notified the Veteran of the determination and her 
appellate rights but she did not perfect an appeal of the RO's 
November 2001 rating decision.

In August 2005, the Veteran filed a request to have the medical 
description of her service-connected asthma disorder changed.  
The Veteran indicated that the November 2001 rating decision, 
although appropriately indicating that service connection was in 
effect for asthma, had inappropriately assigned the diagnostic 
code for signs and symptoms involving respiratory system.  In a 
rating decision dated in October 2005, the RO updated the 
Veteran's diagnostic code to 6602 for asthma and denied an 
evaluation in excess of 30 percent.  In November 2005 the Veteran 
submitted a notice of disagreement with the October 2005 rating 
decision.  The RO interpreted the Veteran's notice of 
disagreement as a new claim of entitlement to an evaluation in 
excess of 30 percent disabling for asthma and, subsequently, 
granted entitlement to an evaluation of 100 percent disabling for 
asthma, effective November 9, 2005, the date the Veteran's 
statement was received, and denied entitlement to an earlier 
effective date for the evaluation of asthma. 

The Board notes that the November 2001 rating decision is final 
only in the absence of clear and unmistakable error.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  Here, in a 
September 2008 statement submitted by the Veteran's 
representative, it is alleged that the November 2001 rating 
decision is the product of clear and unmistakable error (CUE) 
because the correct law which existed at the time of the decision 
was incorrectly applied and/or the rating official did not 
consider the evidence of record at that time and, therefore, that 
the Veteran is entitled to an effective date at least as early as 
January 2000, for the 100 percent evaluation of her asthma, based 
upon the evidence then of record.  To date, the RO has not 
considered whether the November 2001 rating decision contains 
CUE.

Under the law, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  The effective date for an increased rating for 
disability compensation will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see 
Harper v. Brown, 10 Vet. App. 125 (1997).

If, however, VA determines that the November 2001 contains CUE, 
that decision will be reversed or amended.  For the purposes of 
authorizing benefits, the decision that constitutes a reversal of 
the prior decision on the grounds of clear and unmistakable error 
would have the same effect as if the correct decision had been 
made on the date of the reversed decision.  38 C.F.R. § 3.105(a).  
Thus, if VA determines that the November 2001 rating decision 
contains CUE, the effective date would be assigned as if there 
were no such determination.

The Veteran's challenge to the November 2001 rating decision is 
thus inextricably intertwined with her claim of entitlement to an 
effective date earlier than November 9, 2005, for the grant of an 
evaluation of 100 percent disabling for asthma because finality 
presumes the absence of CUE, i.e., if a prior adjudication 
contains CUE, it did not become final.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary 
to defer consideration of the currently perfected earlier 
effective date claim until the RO adjudicates, in the first 
instance, her clear and unmistakable error challenge.  See 
Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); 
Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of clear and 
unmistakable error in the RO's November 
2001 rating decision that denied 
entitlement to an evaluation in excess of 
30 percent disabling for asthma.  Then, 
reconsider the claim of entitlement to an 
effective date earlier than November 9, 
2005, for the grant of an evaluation of 100 
percent disabling for asthma.

2.  If the benefit sought on appeal is not 
granted, issue a supplemental statement of 
the case and provide the Veteran and her 
representative an opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

